Citation Nr: 0811556	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-11 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a cystic lesion of the left femoral head.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from April 1961 to 
April 1964, from May 1964 to May 1967, and from August 1970 
to January 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 rating decision in which the RO 
continued a 10 percent rating for the veteran's service-
connected cystic lesion of the left femoral head.  In January 
2006, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2006, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in the same month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The objective and probative medical evidence demonstrates 
that the veteran's service-connected cystic lesion of the 
left femoral head is currently manifested by no specific 
subjective complaints and no more than mild discomfort, with 
left hip slowness, deliberate motion, and guarding, and no 
more than minimal limitation of hip motion (flexion to 105 
degrees and extension to 0 degrees).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a cystic lesion of the left femoral head are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.20, 4.27, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes (DCs) 5099-5003 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir. 2007).

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") has also held 
that, in rating cases, VA must notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2005 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an increased rating 
for his service-connected cystic lesion of the left femoral 
head.  The letter advised the veteran of what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
November 2005 rating decision reflects the RO's initial 
adjudication of the claim for an increased rating after 
issuance of the August 2005 letter.  After issuance of the 
rating decision, and receipt of the veteran's NOD, the March 
2006 SOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

The Board notes that the veteran was provided notice of the 
criteria for a higher rating for his cystic lesion of the 
left femoral head in the March 2006 SOC, which suffices for 
Dingess/Hartman.  As well, in a March 2006 letter, the RO 
provided the veteran with notice consistent with Court's 
holding in Dingess, e.g., how disability ratings and 
effective dates are assigned, and the type of evidence that 
impacts those determinations.  While the latter notice was 
provided at the time of, and not prior to, the last 
readjudication of the claim, the Board finds that the veteran 
is not prejudiced by the timing or form of the notice.  
Because the Board's decision herein denies the claim for an 
increased rating for the service-connected cystic lesion of 
the left femoral head, no other disability rating or 
effective date is being, or will be, assigned; accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.  

In this case, the Board is aware that the August 2005 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board finds that any deficiency 
does not constitute prejudicial error in this case because of 
the evidence of actual knowledge on the part of the veteran 
and other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  For 
example, in his April 2006 written statement, the veteran's 
representative asserted that the veteran's service-connected 
disability was "adversely affecting his quality of life at 
home, play and employment" thus essentially demonstrating 
actual knowledge of the second element of Vazquez.  Further, 
the Board finds that the August 2005 VCAA letter that 
informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased rating, 
read together with the March 2006 SOC, that included the 
pertinent rating criteria, effectively satisfy the notice 
requirements of Vazquez-Flores.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records and the report of a VA 
examination conducted in September 2005.  Also of record are 
various written statements provided by the veteran and by his 
representative, on his behalf.  

In summary, the duty imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO to the 
veteran, he was notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between him and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  In fact, in an April 2006 
signed statement, the veteran indicated that he had no other 
information or evidence to give VA to substantiate his claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected cystic lesion of the left 
femoral head disability warrants a higher disability rating.  

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Historically, by rating action of July 1985, the RO granted 
service connection and assigned an initial 10 percent rating 
for a cystic lesion of the left femoral head.  The 10 percent 
was assigned under the provisions of 38 C.F.R. § 4.71a, DCs 
5099-5003, which is indicative of a disability not specified 
in the rating schedule that is evaluated, by analogy, as 
arthritis.  See 38 C.F.R. §§ 4.20, 4.27.  The rating was 
based on the report of a 1985 VA examination noting a finding 
of a benign cystic lesion of the left femoral head (as noted 
on a June 1985 x-ray of the veteran's hip).

In August 2005, the RO received the veteran's current claim 
for an increased rating.  In the August 2005 rating decision, 
the RO continued the 10 percent rating under the provisions 
of 38 C.F.R. § 4.71a, DC 5099-5003.  

Under DC 5003, degenerative arthritis (hypertrophic or 
osteoarthritis), established by X- ray findings, is rated on 
the basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved, if 
such would result in a compensable disability rating.  38 
C.F.R. § 4.71a, DC 5003.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under DC 5003.  A 20 percent rating is warranted with x-ray 
evidence showing involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  

In general, 38 C.F.R. § 4.71, Plate II (2007) provides a 
standardized description of joint movement.  Hip flexion from 
0 to 125 degrees, and hip abduction from 0 to 45 degrees is 
considered normal.

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent rating under DC 5251.  See 38 
C.F.R. § 4.71a, DC 5251 (2007).

Under DC 5252, a noncompensable disability rating is assigned 
for flexion of the thigh greater than 45 degrees and a 10 
percent disability rating is assigned for flexion of the 
thigh limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5252 
(2007).  For the next higher 20 percent disability rating 
there must be limitation of flexion to 30 degrees.  Id.  For 
a 30 percent evaluation, there must be limitation of flexion 
to 20 degrees.  Id.

Under DC 5253, where there is limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees; or there is 
limitation of abduction and cannot cross legs, a 10 percent 
rating is assigned.  See 38 C.F.R. § 4.71a, DC 5253 (2007).  
Where there is limitation of abduction with motion lost 
beyond 10 degrees, a 20 percent rating is assigned.  Id.

Under DC 5255, malunion of the femur with slight knee or hip 
disability warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
DC 5255 (2007).  A 20 percent disability rating is assigned 
for malunion of the femur with moderate knee or hip 
disability. Id.  A 30 percent rating is warranted for 
malunion of the femur with marked knee or hip disability.  
Id.  A 60 percent rating is assigned for fracture of the 
femur surgical neck with false joint, and for nonunion of the 
femur with loose motion, weight bearing preserved with aid of 
brace.  Id.  Finally, an 80 percent rating is warranted for 
fracture of femur shaft or anatomical neck with nonunion and 
loose motion.  Id.

The Board notes that, when evaluating muskuloskeletal 
disabilities,VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include on 
repeated use and during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Considering the pertinent medical evidence in light of the 
above, the Board finds that a rating in excess of 10 percent 
for the veteran's service-connected cystic lesion of the left 
femoral head is not warranted.

VA medical records, dated from October 2004 to May 2005, 
reflect no complaints or diagnosis of, or treatment for, the 
veteran's service-connected cystic lesion of the left femoral 
head.

In September 2005, the veteran, who was then 65 years old, 
underwent a VA orthopedic examination.  According to the 
examination report, the veteran worked as a bank courier for 
approximately eight years, left in approximately November 
2002, and had not worked since that time.  The VA examiner 
commented that the veteran was very strong and muscular and 
fully ambulatory and did not use assistive devices or aids.  
The veteran denied any follow up treatment since his left hip 
cyst was diagnosed (over 20 years earlier) and denied having 
had any symtoms at any time from it.  It was noted that the 
veteran had generalized arthraligia in his hands, low back, 
knees, and thighs, without symptoms suggesting a specific 
diagnosis other than a descriptive diagnosis such as 
arthralgia or lumbago.  The VA examiner also commented that, 
at age 65, a strong muscular man had surely done a lot of 
heavy work in his life.  Thus, the examiner opined that it 
reasonable to speculate that the veteran had some generalized 
arthritis that was degenerative, although there was no claim 
for that disability.  The veteran did not take any prescribed 
medication on a regular basis.  It was noted that the veteran 
had a previous diagnosis of degenerative arthritis and 
synovitis and back strain, and the examiner thought a general 
orthopedic examination appropriate.

On examination, the veteran was 6 feet 2 inches tall, and 
weighed 225 pounds.  He was vague about answering virtually 
all questions and very slow and deliberate in carrying out 
any motion or maneuver.  He had erect posture, and his 
balance, coordination, and ability to get on and off the 
examining table and in and out of a chair seemed adequate.  
The veteran was able to stand on his toes and heels and did 
not get any back pain.  He reported some mild leg discomfort 
with each maneuver.  The veteran squatted down only an eighth 
of the way when he reported low back and knee pain.  Both 
knees responded in a very weak way to tendon reflexes.  
Neither ankle jerk responded with and without distraction.  
The examiner also noted that attempts to see how long and how 
far the veteran was able to walk yielded no specifics.  
Apparently, he had some joint discomfort most of the time, 
but did not really describe any of it.

Examination of the veteran's hips yielded the veteran's 
characteristic slowness, deliberate motion, and guarding, but 
no real specifics.  He was able to extend each hip to 0 
position lying supine and standing.  He was able to flex the 
left hip to 105 degrees, and the right hip to 98 degrees 
lying supine.  Lying supine with both legs outstretched, he 
was able to roll the toes and feet medially and laterally 
with no hip joint or trochanter pain.  He was able to 
accomplished this bilaterally, equally, externally rolling 
each leg and foot 35 degrees and internally rolling each leg 
and foot 15 degrees.  

The pertinent clinical impression was that the veteran had a 
remote history 21 years earlier of having some kind of cyst 
in the left femoral head.  He recalled no symtoms and 
reported none now and no current limitations and no 
disability.  The veteran's subjective complaints were vague, 
indefinite, and in multiple sites.  He did not describe any 
current activities and any potential limitations.  None of 
the joints appeared painful on motion.  There was no change 
in the limited ranges of motion or in the mild discomfort 
with repetitive use, and he reported no problems with 
repetitive use.  The examiner noted that, apparently the 
veteran did very little although he still appeared very 
strong and muscular.  There were no flare-ups reported and no 
instability shown.  None of the neurologic assessments 
yielded any specific diagnosis and there were no 
incapacitating episodes in the past 12 months.  X-rays of the 
left hip taken at the time showed no evidence of fracture or 
dislocation and the hip joint appeared intact without 
definite evidence of degenerative change.     

Here, the probative and competent medical evidence reveals no 
more than some mild discomfort but no clinical findings to 
warrant an increased rating under any of the pertinent 
diagnostic codes described above.  The veteran has denied any 
symptoms or treatment for his cystic lesion of the left 
femoral head since it was diagnosed (over twenty years 
earlier).  While there has been some minimal limitation of 
hip motion, his range of motion was recorded as from 0 
degrees of extension to 105 degrees of flexion.  Lying supine 
with both legs, outreached, the veteran was able to 
externally roll the left leg and foot 35 degrees, and 
internally roll it 15 degrees.  Thus, there is no evidence of 
malunion of the femur, or limitation of extension, flexion or 
rotation of the thigh, to warrant a higher rating under any 
of the pertinent diagnostic codes.  See 38 C.F.R. §§ 4.71a, 
DCs 5251, 5252, 5253, 5255.  There also is no evidence of 
painful motion, spasm, weakness, tenderness, or guarding 
reported and no evidence of instability due to the service-
connected cystic lesion of the left femoral head.  

As regards the matter of functional loss due to pain, the 
Board notes that complaints of pain must be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  See 38 C.F.R. § 4.40.  Here, the Board 
finds that the veteran is compensated for the  effects of 
pain reasonably shown to be due to the veteran's cystic 
lesion of the left femoral head (not shown to involve flare-
ups) in the currently assigned 10 percent rating.  There 
simply is no showing that the veteran experiences pain so 
disabling as to meet the criteria for the next higher rating 
under any potentially applicable diagnostic code.  As such, 
there is no medical indication that pain, due to disability 
of the cystic lesion of the left femoral head, causes 
functional loss greater than that contemplated by the 10 
percent rating now assigned.  See 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca.

The Board further notes that, in an April 2006 statement, the 
veteran's representative asserted that the veteran's service-
connected cystic lesion of the left femoral head adversely 
affected his "quality of life at home, play and employment.  
However, there is simply no evidence to support this 
assertion.  In fact, the veteran told the recent VA examiner 
that he had not worked since November 2002, but did not 
associate that with the cystic lesion, and, more importantly, 
the examiner noted that the veteran did not report any 
current activities and any potential limitations.

For all the foregoing reasons, the Board concludes that 
objective medical evidence of record preponderates against 
assignment of a rating in excess of 10 percent for the 
veteran's service-connected cystic lesion of the left femoral 
head.  As the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt, the benefit-of-the-
doubt doctrine does not apply, and the claim for increase 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 10 percent for a cystic 
lesion of the left femoral head is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


